DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 also specifies a top layer with a printed décor followed by the recitation “wherein said uppermost layer… forms a surface layer of said substrate upon which said décor is provided”. 
For examination purposes, the “surface layer” is understood to be a top surface of the uppermost layer, wherein the top surface has the top layer with the printed décor thereon. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler et al., US 5,709,925 in view of Hayes, US 2010/0167026 and Windmoller, US 2011/0296780.
Regarding claims 10 and 13:
Spengler discloses a panel (1) comprising: 

a top layer (2) with a printed decor; and 
wherein said substrate has a thickness larger than one half of a thickness of the entire panel, and 
wherein said substrate consists of three layers (7A, 8A, 9A); said three layers each comprising thermoplastic material (polypropylene for each of the layers) wherein a central layer of said three layers further comprises at least 60 percent by weight of filler materials and a lowermost and uppermost of the three layers comprises less fillers than the central layer or is not filled, and the lowermost and uppermost layer are located on opposite sides of the central layer (layers 8A and 9A have a ratio of 70:30 thermoplastic to filler while core layer 6 has a ratio of up to 30:70 – col. 2, ll. 60 to col. 3, ll. 4),
wherein said uppermost layer of the substrate forms a surface layer of said substrate upon which the décor (layers 13a, 3A and 2A) is provided.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the percent by weight of filler material limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 
Spengler does not expressly disclose a translucent or transparent wear layer.
Hayes discloses an automotive panel having a transparent wear layer (Abstract).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a transparent layer as suggested by Hayes to the panel of Spengler in order to provide an enhanced depth of image to the features of the decorative layer (Abstract of Hayes).
Spengler discloses wherein the central layer includes a glass fiber embedded within the thermoplastic material but does not specify wherein it is a fleece.
Windmoller discloses a reinforcement layer that is a glass fiber mat (para. 0039). A mat is a fleece.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute a glass fiber fleece reinforcement as suggested by Windmoller for the reinforcement of Spengler in order to provide dimensional stability to the core (para. 0039 of Spengler).
Regarding claims 17 and 18:
Spengler discloses wherein panel has a thickness around 5mm falling within the specified ranges.
Regarding claims 19-21:

Regarding claim 22:
Spengler discloses wherein the top layer comprises a backing layer (3A, refer to the embodiment of Fig. 2)
Regarding claim 12:
Spengler does not expressly disclose the specific thermoplastic material.
Windmoller discloses PVC.
At the time of the invention, it would have been obvious to a person of ordinary skill to use specifically PVC as suggested by Windmoller because it is a common material that can be recycled.
Regarding claim 14:
Spengler does not specify a filler of chalk.
Windmoller specifies chalk.
At the time of the invention, it would have been obvious to use chalk as suggested by Windmoller as the filler of Spengler because it predictably varies density.
Regarding claims 15-16 and 23-25:
Spengler does not expressly disclose wherein the panel has coupling parts as specified for use in a floating floor.
Windmoller discloses coupling parts for locking in both a horizontal and vertical direction.

Regarding claim 26:
Spengler discloses wherein the uppermost layer of the substrate comprises glass fibers (11A).

Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Spengler fails to teach that the uppermost layer of the substrate forms a surface layer upon which the décor is provided, the claim is unclear as set forth in the 112(b) rejection above. The substrate has an uppermost layer with a top surface, wherein the top layer with the printed décor resides upon the top surface of the uppermost layer.

    PNG
    media_image1.png
    344
    1049
    media_image1.png
    Greyscale


	Applicant’s arguments with respect to Spengler being silent as to a glass fiber fleece have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT W HERRING/Primary Examiner, Art Unit 3633